DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-9, 16-20 are considered in this Office action. Claims 10-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 2/28/2019 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Election/Restrictions
4. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant's election with traverse of the non-elected Claims in the reply filed on 12/02/2020 is acknowledged.  Applicant has not stated what specifically they are traversing and thus this is non-persuasive, and the Claims are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



5. Claims 1-9, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 is generally directed to comprising: receiving, an image including an object for sale; (Receiving Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) determining that comprises one or more images of pre-identified objects that have sold (Processing/Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), stor[ing] a price for which each respective pre-identified object that has sold (Storing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); identifying the object for sale from the received image based on a comparison of the received image with the one or more images of the pre-identified objects (Analyzing the Collected Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) determining, the price for each of a subset of the pre- identified objects that have sold, wherein each of the pre-identified objects of the subset correspond to the identified object for sale (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); generating a sale price for the object for sale based on the determined prices (Transmitting and Analyzing the Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); and providing, the sale price for the object for sale (Transmitting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity), which under its broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of mental process and organizing human activity but for the recitation of  language, generating a sale price for the object for sale based on the determined prices is similar to what a manager in charge with pricing merchandise does for a store, basing prices on what is selling thus a determined price. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing information, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than “computer-implemented”, “mobile device”, and “electronic marketplace”. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as collecting, receiving, storing and transmitting data about pricing objects for sale (collecting/receiving/transmitting/storing information) is insignificant extra-solution activity as this is collecting/receiving/transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

[0034] Mobile device 116 may include a mobile phone, laptop, gaming system, tablet, desktop, smart television, wearable, appliance or other computing device that is capable of9886572-1 Atty. Dkt. No. 4223.0020001 -7-taking pictures and/or video, and transmitting image(s) 108 to IE 102. In an embodiment, mobile device 116 may include a camera that is capable of capturing image 108. In an embodiment, mobile device 116 may be executing a web-based or local app that is connected to the cloud or other network of computers through which mobile device 116 sends and receives communications with IE 102, including image 108 and pricing information 104.

Which shows that this is a generic system being utilized for this process, such as any computer like a laptop with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer such as a laptop, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the collecting, receiving, storing or transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the collecting, storing, transmitting or receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
, which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 3 and 18 describe determining that the generated sale price is less than the minimum sell price; determining, from the electronic marketplace, new prices for one or more additional objects that correspond to the identified object for sale that have sold after the generating the price (Analyzing and Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); generating an updated sale price based on at least the new prices; determining that the updated sale price exceeds the minimum sell price (Processing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); and transmitting, to the mobile device, a notification that the updated sale price exceeds the minimum sell price based on the alert (Transmitting Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2, 4-9, 17, and 19-20 also contain the identified abstract ideas, further limiting them such as by describing further steps of determining items sold and pricing, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-9, 16-20 are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim 1-9, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2017/0372392 to Metnick (hereinafter referred to as “Metnick”) in view of US publication number 2017/0109767 to Shpanya (hereinafter referred to as “Shpanya”).

(A) As per claims 1/16, Metnick teaches a computer-implemented method, comprising: receiving, from a mobile device, an image including an object for sale; (Metnick: [0071 describes the application of computers and mobile devices to the processes, 0076 includes having an image of the object for sale and exchange])
determining that an electronic marketplace comprises one or more images of pre-identified objects that have sold, wherein the electronic marketplace stored a price for which each respective pre-identified object that has sold; (Metnick: [0074] the electronic marketplace to the exchange and sale of objects and goods as above includes having an image of the object for sale and exchange that is interpreted as being the pre-identification of objects as in [0076], and further in [0201] there is a collection and storage of information about objects that were sold such as those pre-identified objects, 0203 uses collected data about price for the various exchanges described above])

determining, the price that have sold, wherein each of the pre-identified objects for sale; (Metnick: [0124 has pre-identifying the various objects being sold and exchanged, 0201 describes the collection and storage of information about objects that were sold])
generating a sale price for the object for sale based on the determined prices; (Metnick: [0091 includes having and creating a sales price for the object that is sold])
and providing, to the mobile device, the sale price for the object for sale. (Metnick: [0108 has the generation of sales price with computing devices interpreted to include a mobile device])
The concept of the electronic marketplace is covered by 0074 throughout the entire claim and application.
Although Metnick teaches the application of sale object data collection such as images for pricing and sales as above, Metnick does not explicitly teach subsets of objects for sale
Shpanya teaches
Application of subsets of objects and products for sale (Shpanya: [0055 has the application of subsets of objects and products for managing sales of these items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the object sales and pricing data application system of Metnick with the utilization of subsets of objects for sale of Shpanya as they are analogous art along with the current invention which solve problems related utilizing data for the management and pricing of sales of objects, it is old and 
 
	(B) As per claims 2 and 17, Metnick teaches receiving, from the mobile device, for the object for sale [as in claim 1]; generating an alert; and determining whether the generated sale price for the object for sale [as in claim 1]. (Metnick: [As in claim 1, 0303 applies notifications and alerts regarding the sales items and objects])
Although Metnick teaches the application of sale object data collection for pricing and sales [As in claim 1, 0303]) Metnick does not explicitly teach a minimum sale price
Shpanya teaches
	The use of a minimum sale price for sales (Shpanya [0140 lets the users apply a minimum price setting for managing sales])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the object sales and pricing data application system of Metnick with the utilization of minimum prices for sale of Shpanya as they are analogous art along with the current invention which solve problems related utilizing data for the management and pricing of sales of objects, it is old and well-known to organizing data for managing and pricing objects for sales, and the combination would lead to an increase in the organization of information in managing and pricing objects for sales as taught in [0048] of Shpanya.

	(C) As per claims 3 and 18, Metnick teaches determining that the generated sale price is less than; (Metnick: [0362 describes the sale price as being seen as potentially less than a threshold amount or being less than something])

generating an updated sale price based on at least the new prices; (Metnick: [0159 has updating the sales price based on new information for pricing])
determining that the updated sale price exceeds; (Metnick: [0159 has updating the sales price, 0362 describes the sale price as being potentially greater than a threshold amount])
and transmitting, to the mobile device [As in claim 1], a notification that the updated sale price exceeds based on the alert. (Metnick: [As in claim 1, 0159 has updating the sales price based on new information for pricing such as the alert, 0303 applies notifications and alerts regarding the sales items, 0362 describes the sale price as being potentially greater than a threshold amount])
Although Metnick teaches the application of sale object data collection for pricing and sales with specific thresholds and alerts of updates [As in claim 1, 158, 159, 0303, 0324, 0362] Metnick does not explicitly teach a minimum sale price
Shpanya teaches
	The use of a minimum sale price for sales (Shpanya [0140 lets the users apply a minimum price setting for managing sales])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the object sales and pricing data application system with specific thresholds and alerts of updates of Metnick with the utilization of minimum prices for sale of Shpanya as they are analogous art along with the current invention which solve problems related utilizing data for the management and pricing of sales of objects at different levels and alerting about updates, it is old and well-known to 

(D) As per claims 4 and 19, Metnick teaches wherein the transmitting comprises: submitting a listing for the object for sale in the electronic marketplace (as in claim 1), wherein the notification comprises a link to the listing in the electronic marketplace (as in claim 1). (Metnick: [As in claim 1, 0132 includes the utilization of a listing for the objects for sale, 0303 applies notifications and alerts regarding the sales items events such as the listing of the item, 0342 describes using links to communicate and connect information])

	(E) As per claims 5 and 20, Metnick teaches wherein the determining the price the one or more of the pre-identified objects that have sold comprises: receiving, from the mobile device (As in claim 1), an indication of a feature of the object for sale; (Metnick: [As in claim 1, 0076 includes the features and descriptions information of objects offered for sale such as the price of pre-identified objects])
and identifying, from the electronic marketplace (As in claim 1), pre-identified objects that include the feature. (Metnick: [As in claim 1, 0076 includes the features and descriptions information of objects offered for sale such as the price of pre-identified objects, 0089 uses identifying information for the items])
Although Metnick teaches the application of sale object data collection such as indicators for sales [As in claim 1, 0076, 0089] Metnick does not explicitly teach subsets of objects for sale
Shpanya teaches
Application of subsets of objects and products for sale (Shpanya: [0055 has the application of subsets of objects and products for managing sales of these items])


(F) As per claim 6, Metnick teaches wherein the generating the sale price comprises: generating a range of prices for the object for sale. (Metnick: [0175 has a range of purchase prices for objects for sale for the purchase of an object or item])

(G) As per claim 7, Metnick teaches determining, from the electronic marketplace (as in claim 1), a demand indicator corresponding to the object for sale, wherein the demand indicator indicates a listing time for how long were listed on the electronic marketplace (as in claim 1) before being sold; (Metnick: [As in claim 1, 0091 applies the graphics displays and indicators for the information associated with the sales objects, 0206 includes a measure of time it takes for specific items for sale that are identified are listed before being sold])
and providing the demand indicator with the sale price. (Metnick: [0091 applies the graphics displays and indicators for the information associated with the sales objects such as utilizing a sales price for the indicator])
Although Metnick teaches the application of sale object data collection for pricing and sales such as an indicator [As in claim 1, 0091, 0206] Metnick does not explicitly teach subsets of objects for sale
Shpanya teaches

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the object sales and pricing data application system with indicators of Metnick with the utilization of subsets of objects for sale of Shpanya as they are analogous art along with the current invention which solve problems related utilizing data for the management and pricing of sales of objects with indicators, it is old and well-known to organizing data for managing and pricing objects for sales, and the combination would lead to an increase in the organization of information in managing and pricing objects for sales as taught in [0048] of Shpanya.

(H) As per claim 8, Metnick teaches determining, from the electronic marketplace (as in claim 1), a demand indicator corresponding to the object for sale, wherein the demand indicator indicates a search for an object similar to the object for sale is received; (Metnick: [As in claim 1, 0079 uses searches to find objects of sale that are of interest interpreted as including objects similar to sales of objects, 0091 applies the graphics displays and indicators for the information associated with the sales objects being searched for])
and providing the demand indicator with the sale price. (Metnick: [0091 applies the graphics displays and indicators for the information associated with the sales objects such as utilizing a sales price for the indicator])
Although Metnick teaches the application of sale object data collection for pricing and sales such as an indicator [As in claim 1, 0079, 0091] Metnick does not explicitly teach requests for frequency
Shpanya teaches

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the object sales and pricing data application system with indicators of Metnick with the utilization of frequency information of Shpanya as they are analogous art along with the current invention which solve problems related utilizing data for the management and pricing of sales of objects with indicators, it is old and well-known to organizing data for managing and pricing objects for sales, and the combination would lead to an increase in the organization of information in managing and pricing objects for sales as taught in [0048] of Shpanya.

	(I) As per claim 9, Metnick teaches wherein the image comprises a video. (Metnick: [0079 incorporates video-graphics data which is interpreted as image graphics within and related to a video])

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20110288962 A1
Rankin, JR.; Claiborne R. et al.
APPARATUSES, METHODS AND SYSTEMS FOR A LEAD EXCHANGE FACILITATING HUB
US 20120197716 A1
Rampell; Alastair et al.
METHODS FOR AN ALTERNATIVE PAYMENT PLATFORM
US 20120275642 A1
Aller; Johsua V. et al.
Salient Point-Based Arrangements
US 20150379601 A1
Ouimet; Kenneth J.
Commerce System and Method of Deferring Purchases to Optimize Purchase Conditions
US 20130191213 A1
Beck; Andrew et al.
SYSTEMS AND METHODS TO FORMULATE OFFERS VIA MOBILE DEVICES AND TRANSACTION DATA
US 20140278595 A1
Werneke; John Raymond
VENUE TICKET BUYBACK WITH SMART PRICING

Eggleston, IV; York et al.
APPARATUS AND METHOD FOR MANAGEMENT OF ELECTRONIC RECEIPTS AND EVALUATION OF THE FAIR MARKET VALUE OF GOODS BASED ON FREE-FORM DESCRIPTIONS OF GOODS AND SHOPPERS BUYING HABITS
US 20170207916 A1
Luce; Marc et al.
KEY PAIR PLATFORM AND SYSTEM TO MANAGE FEDERATED TRUST NETWORKS IN DISTRIBUTED ADVERTISING
US 20170293973 A1
Lustyk; Neil A. et al.
DETECTION AND MITIGATION OF EFFECTS OF HIGH VELOCITY VALUE CHANGES BASED UPON MATCH EVENT OUTCOMES
US 20170293974 A1
Konduru; Dileep Chakravarthi
MULTI-PATH ROUTING SYSTEM INCLUDING AN INTEGRITY MECHANISM
US 20180096417 A1
Cook; Rodney C. et al.
GRAPHICAL USER INTERFACE FOR OBJECT DISCOVERY AND MAPPING IN OPEN SYSTEMS


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        4/3/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683